Citation Nr: 1419854	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 10 percent for headaches.

2.  Entitlement to an initial schedular rating higher than 30 percent for posttraumatic stress disorder. 

3.  Entitlement to an increased rating for type II diabetes, currently rated 20 percent disabling. 

4.  Entitlement to an increased rating for hypertension, currently rated 10 percent disabling, from March 3, 2003 to December 1, 2009.

5.  Entitlement to an increased rating for left lower extremity neuropathy, currently rated 10 percent disabling. 

6.  Entitlement to an increased rating for right lower extremity neuropathy, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for diabetic retinopathy, currently rated 10 percent disabling.

8.  Entitlement to a compensable schedular rating for erectile dysfunction. 

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1968 to July 1971. 

This appeal arises to the Board of Veterans' Appeals (Board) from September 2007 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The September 2007 rating decision granted service connection and assigned a 10 percent rating for residuals of a cerebrovascular accident (also called stroke) with headaches.  In March 2008, the Veteran responded to the rating decision with a notice of disagreement (hereinafter: NOD) and a request for a total disability rating based on individual unemployability (TDIU) due to a "cerebellar stroke."  

This appeal also arises from a June 2008 RO rating decision that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating.  The Veteran submitted an NOD in March 2009.  No statement of the case (hereinafter: SOC) has been issued addressing the issue.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal also arises from a February 2009 rating decision that in pertinent part denied increased schedular ratings for diabetes, hypertension, left lower extremity neuropathy, right lower extremity neuropathy, diabetic retinopathy, erectile dysfunction, and denied TDIU.  The Veteran submitted an NOD in March 2009.  No SOC has been issued addressing these issues.  Thus, a remand is necessary.  38 C.F.R. § 19.26; Manlincon, 12 Vet. App. at 240-41.

As for the hypertension claim, the Board notes that the only time frame under consideration for an increased evaluation dates from March 3, 2003, the effective date of the award of service connection, and December 1, 2009, the effective date of the severance of service connection.  Therefore, the issue has been recharacterized as noted on the title page.

With respect to the TDIU claim, although the Veteran has appealed the February 2009 denial of TDIU, the Board's jurisdiction over that claim also arises under Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a TDIU claim may part of an increased rating claim.  

The record before the Board consists of paper claims files and electronic files. 

In an April 2014 informal hearing presentation, the representative requested service connection for coronary artery disease.  The representative argued that because the Veteran served in Vietnam, this claim should be automatically granted under the authority of 38 C.F.R. § 3.309 (e).  This is referred to the Appeals Management Center (hereinafter: AMC) or RO for appropriate action.

Also referred to the AMC or RO is a matter set forth in the March 2009 NOD and again in an April 2014 informal hearing presentation.  In his NOD, the Veteran appears to vaguely ask for separate ratings for each ratable stroke residual.  The Veteran stated: 

I also disagree with the R.O.'s failure to adjudicate issues and claims it was required to adjudicate.  I am specifically referring to issues that I may not have discussed but which were reasonably raised by the evidence in my VA claims file or in the VA's possession that should have been inferred by the regional office.

In April 2014, the representative more clearly asked that all identified residuals of a stroke each be separately rated.  Neither the Veteran nor the representative has enumerated the claimed residuals, although the informal hearing presentation mentions dizziness and/or vertigo, white spots in the Veteran's vision, and decreased concentration and memory functions.  If other stroke residuals are claimed, the Veteran and/or his representative should make that clear to the AMC.  The AMC should then take any action deemed appropriate.


REMAND

The Veteran has requested an increased evaluation for his service-connected headaches.  He stated that these occur very frequently and are very painful, requiring that he lie down for relief.  Therefore, he believes that an increased evaluation is justified.

A review of the record indicates that the Veteran's headaches were last examined by VA in November 2008.  Given the age of this examination and in light of his allegations that the disorder has worsened, the Board finds that another VA examination is needed in order to ascertain the current degree of severity of his disorder.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Snuffer v. Gober, 10 Vet. App 400 (1997).

While the case is in remand status, the Veteran should be asked to provide the names and addresses of health-care providers that have treated him for his headaches since 2007.  Any records identified must be obtained by the RO and associated with the claims folder.

The record also indicates that the Veteran was awarded Social Security Administration (SSA) benefits, effective from November 2006.  While the Administrative Law Judges' decision is of record, the evidence used to render the decision is not.  They must be obtained prior to a decision in this case.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

In a February 2009 rating decision, the RO denied increased schedular ratings for PTSD, diabetes, hypertension, left lower extremity neuropathy, right lower extremity neuropathy, diabetic retinopathy, erectile dysfunction, and denied entitlement to TDIU.  The Veteran submitted a timely NOD.  No SOC has been issued addressing these issues and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

An appeal for TDIU was impliedly perfected along with the appeal for a higher headache rating; however if TDIU remains denied following consideration of all pending claims, entitlement to TDIU should nevertheless be addressed in an SOC so that the Veteran is informed of his right to a hearing on the issue. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names and addresses of all health-care providers, both VA and non-VA, from whom he has sought treatment for his service-connected headaches since 2007.  The Veteran must be requested to submit the appropriate releases for all identified non-VA providers.  All efforts to obtain these records must be noted in the claims folder.  If any identified records could not be located, the Veteran and his representative must be informed (1) of the identity of the records VA was unable to obtain; (2) of an explanation of the efforts VA made to obtain the records; (3) of a description of any further efforts VA will take regarding the claim, including, but not limited to, notice the VA will decide the claim based on the evidence of record unless he submits the records VA was unable to locate; and (4) that the claimant is ultimately responsible for providing the evidence.

2.  Contact the SSA and request that they provide copies of all evidence relied on in awarding the Veteran's benefits.  All efforts to obtain these records must be documented for the record.  All efforts to obtain these records must continue until it is determined that the records are no longer available or that further attempts to obtain them would be futile.  

3.  Afford the Veteran a VA examination by a VA neurologist or other qualified professional (with an indication of how this professional is so qualified) in order to ascertain the nature and degree of severity of the Veteran's service-connected headache disorder.  The examiner must indicate whether and how many prostrating attacks the Veteran experiences over a month-long period, an indication of how long these attacks last and whether they cause severe economic inadaptability.  All indicated special studies deemed necessary must be conducted.  A complete rationale for all opinions expressed must be provided and if an opinion cannot be made without resort to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  The AMC or RO should issue an SOC addressing greater schedular ratings for PTSD, diabetes, hypertension, left lower extremity neuropathy, right lower extremity neuropathy, diabetic retinopathy, erectile dysfunction, and TDIU.  If the Veteran perfects the appeal of any or all of the issues with the submission of a substantive appeal, they should be returned to the Board for further appellate consideration.

6.  If the Veteran's claim for an increased evaluation for the service-connected headaches remains denied, or if the decision made is not a full grant, he and his representative must be provided with a supplemental statement of the case and an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If a medical examination is scheduled for the Veteran, failure to report for a scheduled VA examination, without good cause, may have adverse consequences on these claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)
Department of Veterans Affairs


